November 17, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     GERALD JOSEPH BAUDER, Appellant

NO. 14-14-00298-CV                           V.

                           SARA ALEGRIA, Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Sara Alegria,
signed, January 21, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED. We order appellant, Gerald Joseph Bauder, to pay
all costs incurred in this appeal. We further order this decision certified below for
observance.